internal_revenue_service number release date index number --------------- ------------------------ ---------------------------------------------------------- --------------------------------------- ------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-112885-11 date date legend taxpayer state a -------------------------- area llc agreement b c dear ------------- ---------------------------------------------------------- --------------------------------------- ----------------------- ------------- ------------------------------------------------------------------------ ---------------------------- --------------------------------------- ---------------- ------ this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 plr-112885-11 taxpayer is organized as a cooperative corporation under the laws of state a taxpayer is a marketing_cooperative serving ----c producers located in area taxpayer qualifies as a sec_521 cooperative having received a determination_letter from the internal_revenue_service confirming that status dated ---------------------- in ------- taxpayer and several large independent c producers formed a limited_liability_company now known as llc llc was formed to build and operate a state-of- the-art c processing plant the plant is able to process and ------- over ----------b per day when in full production all of the products produced at the plant are marketed by -------- ------------------------under an agreement between the two companies entered into in ------- ------- each of the original members of llc entered into an agreement with llc in ------ ------- under the agreements each member of llc commits to deliver to llc a number of b equal to its ownership_interest in llc times a target number of b required to operate the plant efficiently taxpayer currently is the owner of a ------------- interest in llc and it is committed to deliver ------------b to llc each year taxpayer is the only cooperative_member of llc unlike the other members of llc which are each large b producers taxpayer does not itself produce b taxpayer’s members do and so taxpayer has in turn entered into uniform marketing agreements umas with its members to assure that its obligations under the agreement are met while individually each of taxpayer’s members is too small to have direct access to llc collectively operating through taxpayer they are large enough to have a relationship with llc like that of the large producers that are direct members of llc taxpayer is organized as a cooperative corporation pursuant to sections ---------- ---------------------- of the state a statutes these sections set forth the basic requirements for associations organized as cooperative corporations under state a law to the extent not inconsistent with what is provided in these sections cooperative corporations are governed generally by the business corporation act of state a sections ------------et seq section ------------provides that cooperative corporations are formed by the adoption of articles of incorporation in the same manner and with like powers and duties required of other corporations except as provided in sections -------------------------- section ------------requires that among other things a cooperative corporation must include in its articles of incorporation that dividends on the capital stock shall be fixed but shall not exceed eight percent per annum of the amount actually paid thereon that the net_earnings or savings of the company remaining after making the distribution provided in subdivision of this section if any shall be distributed on the basis of or in proportion to the amount or value of plr-112885-11 property bought from or sold to members or members and other patrons or of labor performed or other services rendered to the corporation that the articles of incorporation or the by-laws of the company shall give a detailed statement of the method followed in distributing earnings or savings section ------------enumerates various powers that cooperative corporations may exercise including the power to set_aside each year to a surplus fund a portion of the savings of the company over and above all expenses and dividends or interest upon capital stock which surplus may be used for conducting the business of the corporation section ------------authorizes a cooperative to contract with members and provides for liquidated_damages for breach of a marketing agreement the contracts mentioned in section --------------may require the members to sell for any period of time not over five years all or a stipulated part of their specifically enumerated products through the association but in such case a reasonable period during each year after the first two years of the contract shall be specified during which any member by giving notice in prescribed form may be released from such obligation thereunder in case it is difficult or impracticable to determine the actual amount of damage suffered by the association or its members through such failure to comply with the terms of such contract the association and the members may agree upon a sum to be paid as liquidated_damages for the breach of the contract the amount to be stated in the contract taxpayer’s articles of incorporation provide that its purposes are a to investigate facilitate and develop -------- processing and c marketing opportunities for its members b to coordinate or provide storage handling grading processing marketing and shipping services for its members c to coordinate develop or provide services for its members and the c products produced by its members and d for any other lawful purpose to this end the business and activities of this cooperative shall be conducted on a cooperative basis articles of incorporation article ii sec_2_1 taxpayer is organized with capital stock articles of incorporation article iv three classes of capital stock are authorized - common_stock with a par_value of dollar_figure1 plr-112885-11 per share class a preferred_stock with a par_value of dollar_figure1 per share and class b preferred_stock with a par_value of dollar_figure1 per share articles of incorporation article iv sec_4 currently all outstanding shares of class a preferred_stock are owned by members of taxpayer there are no shares of class b preferred_stock outstanding only producers of agricultural products and associations of such producers are eligible to be members and owners of common_stock articles of incorporation article iv sec_4 a taxpayer’s bylaws provide that in order to be a member of taxpayer a person must be i a producer of agricultural products or an association of such producers ii who patronizes taxpayer iii is approved by the board_of directors iv purchases a share of common_stock and the requisite number of share of class a preferred_stock v enters into a uma and vi meets other requirements set from time to time by the board bylaw sec_1 taxpayer currently has ----------------c producers that own shares of common_stock that patronize taxpayer and that have entered into umas with taxpayer these persons are the persons referred to in this ruling as taxpayer’s members taxpayer is organized and operated on a one-member one-vote basis each member is entitled to one vote in the affairs of the cooperative regardless of the number of shares of common_stock owned articles of incorporation article iv sec_4 a taxpayer has a policy that affiliated members are entitled to only one vote notwithstanding that each might own a share of common_stock because several members are affiliated taxpayer’s actual number of voting members is ----------------- while common_stock is described as common it does not bear dividends articles of incorporation article iv sec_4 b upon dissolution it is senior to the rights of patrons’ equities and the rights of member patrons to share in residual assets bylaw section holders are limited to receiving the value for which the shares were issued bylaw section common_stock is non-transferable and cannot be pledged articles of incorporation article iv sec_4 b taxpayer is what is commonly referred to as a closed cooperative taxpayer currently has the obligation under its agreement to deliver ------------b per year to llc for ------------ and marketing to balance members’ supply of b with the number of b it is obligated to deliver to llc taxpayer has created delivery rights through the umas each delivery right gives a member of taxpayer the right and the obligation to deliver one b per year to llc under taxpayer’s agreement sharing in taxpayer’s distributive_share of llc’s earnings on a patronage basis the aggregate number of delivery rights is set to maintain a balance between the b taxpayer has an obligation to deliver to llc each year under its agreement and the numbers of b members have an obligation to deliver to llc each year under taxpayer’s agreement thus the aggregate number of b taxpayer’s members have committed to deliver to llc under the umas namely ------- ----------- equals the number of b taxpayer is committed to deliver to llc under its agreement plr-112885-11 the burden of capitalizing taxpayer is shared by members in proportion to delivery rights members of taxpayer are required to purchase one share of class a preferred_stock for each delivery right for example a member who wants to enter into a uma with taxpayer to deliver big_number b per year to taxpayer for marketing through llc is required to purchase big_number shares of class a preferred_stock there currently are ------------shares of class a preferred_stock issued and outstanding taxpayer’s class a preferred_stock is subject_to the same ownership restrictions as common_stock articles of incorporation article iv sec_4 it is nonvoting articles of incorporation article vii sec_3 it is not entitled to dividends articles of incorporation article iv sec_4 in the event of dissolution holders of shares of class a preferred_stock are entitled to receive the consideration paid for the shares and no more shares of class a preferred_stock are transferable only to eligible persons and then only with the approval of the board_of directors as a cooperative taxpayer is required by its articles of incorporation to distribute its net_income each year including its distributive_share of income from llc to members and nonmember patrons if any as patronage_dividends the net_income of this cooperative in excess of dividends on equity_capital and additions to reserves shall be distributed to members and nonmember patrons annually or more often on the basis of patronage and the records of this cooperative may show the interest of members and nonmember patrons in the reserves the net_income or net_loss of this cooperative or any allocation unit may be determined by including the cooperative’s proportionate share of the net_income or loss of other entities in which the cooperative owns an equity_interest the foregoing provisions of this article shall be implemented as more particularly provided in the bylaws of this cooperative articles of incorporation article v bylaw outlines in greater detail taxpayer’s obligation to pay patronage_dividends each year bylaw section dollar_figure provides ---------------------------------------------------- this cooperative shall be operated upon the cooperative basis in carrying out its business within the scope of the powers and purposes defined in the articles of incorporation accordingly the net_income of this cooperative in excess of amounts credited by the board_of directors to capital reserves and amounts of dividends if any paid with respect to equity_capital shall be accounted for and distributed annually on the basis of allocation units as authorized by the board_of directors as provided in this bylaw in determining the net_income or net_loss of this cooperative or its allocation units there shall be taken into account this cooperative’s share of the net_income or net_loss of any unincorporated entity including without limitation limited_liability plr-112885-11 companies and partnerships whether general or limited in which it owns an equity_interest patronage_dividends distributed by other cooperatives of which this cooperative is a patron and to the extent prospectively determined by the board_of directors its share of the undistributed_net_income or net_loss of any corporation in which this cooperative owns an equity_interest the bylaws provide that u ntil different allocation units are established by the board_of directors the entire business of this cooperative shall be considered one and the only allocation unit bylaw section in accordance with this taxpayer currently determines patronage_dividends using a single allocation unit the bylaws provide guidance as to how to determine net_earnings and then provide that net_earnings from patronage business less any amounts that are otherwise allocated in dissolution pursuant to bylaw shall be allocated among the patrons in the ratio that the quantity or value of the business done with or for each patron bears to the quantity or value of the business done with or for all patrons of the allocation unit bylaw section patronage_dividends may be distributed in cash capital stock allocated patronage equities revolving fund certificates securities of this cooperative other_securities or any combination thereof designated by the board_of directors bylaw section b historically taxpayer has paid its patronage_dividends in cash and written notices of allocation referred to by taxpayer as patrons’ equities or deferred patronage bylaw section dollar_figure provides the board_of directors with broad discretion in the event that a cooperative incurs a loss including establishing accounts_payable by patrons of the allocation unit that incurs the net_loss that may be satisfied out of any future amounts that may become payable by this cooperative to the patron and canceling outstanding patrons’ equities in the event of dissolution article vi of the articles of incorporation and bylaw section dollar_figure provide that assets shall first be used to pay all of the debts and liabilities of taxpayer assets then are distributed in the following order of priority i to the holders of shares of class b preferred_stock an amount equal to the value of the consideration for which the shares were issued ii to the holders of shares of class a preferred_stock an amount equal to the value of the consideration for which the shares were issued iii to the holders of shares of common_stock an amount equal to the value of the consideration for which the shares were issued iv to the holders of patrons’ equities written notices of allocation an amount equal to their stated dollar amount v to holders of any certificates allocating nonpatronage earnings an amount equal to their stated dollar amount and then vi to current member patrons in accordance with their credited interest in capital reserves any remaining assets are then to be allocated plr-112885-11 among member patrons on a patronage basis over the period as may be determined to be equitable and practicable by the board_of directors when llc was formed taxpayer and other members of llc entered into agreements the agreements have been amended on a number of occasions since the original agreement was entered into in -------- taxpayer’s agreement and the agreements of the other members of llc set forth the details of the obligation of taxpayer and taxpayer’s members and of each other member of llc to deliver and sell a specified number of b to llc each year and of the corresponding obligation of llc to purchase the b from taxpayer and taxpayer’s members and from the other members of llc sec_3 of the agreement currently the obligation of taxpayer and its members under its agreement is to deliver and sell ------------b to llc per year and llc’s obligation is to purchase those b from taxpayer and its members because the llc plant needs constant deliveries on a daily basis throughout the year to operate efficiently the agreement establishes a framework for taxpayer and the other members of llc to work with llc to schedule the delivery of b on a daily and weekly basis throughout the year sec_4 of the agreement taxpayer works with its members and with llc to schedule the delivery of approximately ---------truckloads of b to the llc facility each week throughout the year producers are responsible for transporting or arranging for transporting the b to the facility llc has the right to adjust any delivery schedules agreed to or to reduce the number of b to be delivered in any given week to accommodate downtime or decreased capacities at its plant sec_4 of the agreement the agreement requires taxpayer and its members to covenant and agree to produce b in accordance with a variety of best practices and standards for instance the b must be raised in accordance with accepted practices of good ------------------------ ---------------- management and ------------- the agreement contains provisions related to -------usage ------------------- safety disposal of -------- and ------------------- food safety ---------- welfare approved ----------- ----------- product marketing requirements annual --------------------------------------requirements injection technology --------------------handling certifications country of origin labeling and ------------------requirements sec_5 of the agreement the purchase_price for the b is determined based upon a formula described in section of the agreement this formula applies to all b delivered to llc pursuant to the agreements whether the c producer is a large producer or a small producer the base price per ---------------------- used in the formula is tied to the then applicable --------- --------------------------------------------------------------------------------------------- as reported in the --------------------------------------- the price is adjusted by a matrix that reflects the average -----------------------percentage of the b delivered the b are inspected and plr-112885-11 weighed when they are delivered to llc’s plant sec_4 and g of the agreement the provisions of state a law under which taxpayer is organized authorize cooperatives to enter into marketing agreements with members and taxpayer’s bylaws require that a producer enter into a marketing agreement as a condition of membership taxpayer’s umas are drafted with the intent of assuring that its members collectively will produce and deliver b to meet taxpayer’s obligation to deliver -----------b per year to llc under its agreement each uma obligates a member to deliver a fixed number of b each year this number is specified in the box at the top right hand corner of the uma sec_1 of the uma then provides ---------------------------------------------the producer agrees to deliver to llc as part of the cooperative’s delivery obligation to llc the number of ‘committed b ’ stated above on an annual basis llc may reduce the committed b by giving written notice as applicable at any time in any year to all members delivering b to llc on a pro_rata basis if llc determines in its sole discretion that the actual number of b needed by llc is a lesser amount cumulatively the number of committed b established in all of the umas is ----------- members are required to deliver b directly to llc however llc looks to taxpayer as the signatory of the agreement to arrange for delivery of the b in accordance with the scheduling needs of llc it is taxpayer’s responsibility to work with its members so that this is accomplished members delivering b to llc under the umas are paid what taxpayer is paid for the b under the agreement less a fee initially set at dollar_figure------ per b that is paid to taxpayer section of the uma taxpayer also has the right to retain a portion of the payment for its capital when members of taxpayer enter into a uma they also enter into the taxpayer producers’ cooperative assignment of b procurement agreement and member delivery and acknowledgement agreement the assignment agreement llc financed the construction of its plant in part with borrowed funds and the lenders were concerned that the plant have an assured source of b that assured source of b comes through the agreements in the case of the agreement with taxpayer the lenders wanted to make certain that llc could proceed not only against taxpayer in the event of the breach of the agreement but also against taxpayer’s members since collectively the members’ net_worth is greater than that of taxpayer and they were the ultimate source of the b taxpayer was committed to deliver thus the lenders insisted that taxpayer’s members each enter into an assignment agreement plr-112885-11 which allows llc to proceed not only against taxpayer but also against taxpayer’s members in the event of a default by taxpayer and the members each individual member of taxpayer is not responsible for the entire agreement but llc may enforce its rights under the agreement directly against members proportionately sec_2 of the assignment agreement when llc was being formed the other potential members were all large producers who viewed including a number of small producers in the venture as increasing the complexity and cost of operations small producers generally do not have the capacity to deliver b throughout the year in accordance with llc’s production needs the other potential members were willing to accept an association like taxpayer as a member of llc provided the association was willing to come up with the required capital_contribution and sign an agreement just as they did and provided the association was willing to take the responsibility for coordinating the operations of small producers so that they collectively acted like a single large producer taxpayer coordinates the efforts of its members through several different means first it raised the money necessary to make the required capital_contribution to llc by selling members shares of class a preferred_stock each member of taxpayer is required to own one share of class a preferred_stock for each b the member commits to deliver under the uma second taxpayer entered into umas with its members obtaining collective commitments from them to raise and deliver the b necessary for taxpayer to meet its obligations under the agreement even though taxpayer was the signatory of the agreement llc’s lenders wanted llc to have the ability to proceed directly against the members of taxpayer and not just against taxpayer in the event that there was a failure to meet delivery obligations under the agreement or some other default thus the assignment agreements were developed and each member of taxpayer is required to enter into an assignment agreement taking partial direct responsibility for a portion of the agreement the assignment agreements do not eliminate taxpayer’s over-all responsibility under the agreement but rather simply backstop that responsibility taxpayer remains the party with authority to approve amendments waivers modifications or consents under the agreement assignment agreement sec_1 taxpayer also remains the party to enforce rights under the agreement in the event that llc breaches its obligations under the agreement the agreement gives taxpayer a wide range of remedies should that occur section a these rights include the right to resell the market b in a commercially reasonable manner and recover from llc the difference if negative between the sales_price plus any additional expenses_incurred and less expenses saved and the price to be paid under this agreement together with incidental and consequential damages including attorneys’ fees and expenses and any other expenses_incurred in collection of such damages section a i plr-112885-11 the agreement gives llc a wide range of remedies if taxpayer breaches the agreement see section b of the agreement so for instance if taxpayer fails to deliver b as obligated under the agreement section b i provides that llc may purchase b from a third party to replace the quantity of market b not delivered by taxpayer and recover replacement damages from taxpayer together with incidental and consequential damages including but not limited to an amount equal to the difference in the net margin to llc if such replacement b are lighter than those market b required thereunder or if such replacement b are of a lower percentage lean than those market b required hereunder attorneys’ fees and expenses and any other expenses_incurred in collection of such damages sections b ii through vii provide other possible remedies and section c provides that the rights and remedies shall be cumulative nonexclusive and in addition to any rights now or hereafter granted under applicable law or otherwise and to which a party may be entitled at law or in equity these remain in place after the assignment agreement though llc is given other options thus sec_3 of the uma provides if producer fails to deliver committed b as provided in the b procurement agreement llc shall notify producer and cooperative if the default is not cured as required by the b procurement agreement llc shall charge the cooperative with damages and may offset damages against amounts due to producer the cooperative may in its discretion offset damages charged on account of producer’s default against producer’s equity patronage allocations or accounts at the cooperative’s discretion after notice to producer of the board meeting when any such offset will be determined emphasis added to protect taxpayer the umas provide various remedies to taxpayer if the member fails to perform sec_3 of the umas requires that if a member can not deliver b as required under the uma the producer must obtain the required b from another qualified source and deliver through the cooperative to llc just as if the b had been produced by the producer if the producer does not do so then taxpayer is authorized to obtain b in the name of the producer and may charge to the producer all expenses including but not limited to the price of the b shipping reasonable attorneys’ fees and all incidental costs in obtaining and delivering the b or in the alternative the cooperative may reallocate producer’s delivery rights to other b producers under the delivery terms of this agreement and the b procurement agreement to provide taxpayer with further protection against the possibility that a member breach of the uma could lead to liability for taxpayer and its other members section of the uma provides plr-112885-11 --------------------------------------------------- the cooperative shall be entitled to injunctive relief or a decree of specific performance in the event of any breach of this agreement it is further agreed that for purposes of ascertaining damages under this agreement for any failure of a producer to deliver b or failure of a producer to deliver b meeting the specifications in this agreement or the b procurement agreement the market_value shall be the highest price for b determined during the day period following the producer’s breach of this agreement the producer agrees to pay all reasonable legal costs and expenses including attorneys’ fees and court costs incurred by the cooperative in any_action brought by the cooperative against the producer for any breach or threatened breach of this agreement at various places in the agreement and the uma taxpayer is characterized as acting as an agent for its members however taxpayer functions as more than an agent mere agents do not sign contracts as principals and are not directly responsible for breaches of those contracts agency language is sometimes used rather loosely in cooperative agreements when it is perhaps more accurate to say that a cooperative is acting in its own right as a organization that collectively represents its members while taxpayer does not physically handle its members’ b taxpayer is responsible for making certain that collectively its members deliver b in accordance with the terms of the agreement taxpayer has the critical function of coordinating production and deliveries to make certain that there is no breach of the agreement taxpayer’s ability to handle this function so that its members collectively operate like a large producer is critical to making the arrangement possible historically llc did not pay taxpayer for the b delivered under the agreement but rather paid taxpayer’s members directly that recently changed in the past direct payments were made for purpose of convenience to avoid making a payment to taxpayer with taxpayer then turning around and making payments to producers adding a delay in producers getting the amounts to which they are entitled while the payments were structured as going from llc to taxpayer’s members taxpayer always considered that if for some reason llc failed to pay taxpayer’s members for b they delivered to llc in accordance with the uma taxpayer could be responsible for paying for the b under section of the uma this risk is mitigated by the bond that llc is required to maintain under ----------------------------------------------to assure payment also taxpayer has a number of remedies in the event that llc breaches the agreement and failure to pay would be a breach in particular section a ii of the agreement provides ii with respect to any failure by llc to pay for market b in accordance with this agreement in addition to pursuing other rights and remedies set forth in paragraph a hereof taxpayer may withhold delivery of plr-112885-11 market b and or sell the market b in a commercially reasonable manner and recover from processor the difference if negative between the sale price plus any additional expenses_incurred and less expenses saved and the price to be paid under this agreement together with incidental and consequential damages including attorneys’ fees and expenses and any other expenses_incurred in collection of such damages moreover taxpayer retained certain rights to the payment stream even though payment was being made directly from llc to taxpayer’s members for instance taxpayer has the right to charge members a fee of dollar_figure-------per marketed b historically this fee was paid_by llc to taxpayer and subtracted out of payments by llc to members section of the uma and sec_3 of the assignment agreement in addition in bylaw section taxpayer retains the right to retain a portion of the b proceeds for capital purposes --------------------------------------- this cooperative may require investment in its capital in addition to the investments from retained patronage these investments shall be direct capital investments from a retain on a per unit basis of the products purchased from its members the unit retention if required shall be made on all products delivered in the same amount per unit and shall at no time become part of net annual savings available for patronage each member by continuing to be such agrees to invest in the capital of this cooperative as prescribed in this bylaw while taxpayer has not held back a portion of the proceeds for capital if it had decided in the past to do so that would have come out of the b payments that llc was making to taxpayer’s members in addition the agreement gives llc the right to offset amounts to be paid for the b against any amounts that taxpayer may owe to llc section b ii of the agreement moreover in the assignment agreement members acknowledge that debts of taxpayer to llc that could be offset if taxpayer delivered b to llc can be offset against llc ’s payment to member for b delivered to llc assignment agreement sec_3 historically taxpayer has not reported member b deliveries as sales by members to taxpayer and then as sales by taxpayer to llc for either accounting or tax purposes rather taxpayer reported the net amount received from llc as income however during the past year this was changed llc is now paying taxpayer directly for the b delivered to it under the agreement and taxpayer is paying its members directly for the b delivered to llc this change was effective -------------------- plr-112885-11 and was reflected in the agreement for indemnification and right of setoff and the agreement of waiver of prompt payment which each member entered into with taxpayer as a result of this change and of its re-evaluation of the legal relationships between members and taxpayer and taxpayer and llc taxpayer’s accountant and tax_return_preparer plans to begin treating the deliveries as sales by members to taxpayer and as sales by taxpayer to llc for financial reporting and tax purposes effective on ------------------- these payments are what is referred to in this ruling as the b payments during the period -------------------through --------------------------- taxpayer’s b payments to members totaled dollar_figure------------------- taxpayer plans to treat the b payments made to members for their b on and after ------------------ as per-unit retain allocations paid in money taxpayer reported those payments in box of the form 1099-patrs provided to members for ------- taxpayer plans to add back the b payments in its sec_199 computation for tax purposes for its fiscal_year ended --------------------------- and for subsequent years at the time of submission of the ruling_request taxpayer had not yet filed its tax_return for the fiscal_year ended --------------------------- taxpayer’s ruling was filed to request confirmation that the b payments made on and after -------------------are per-unit retain allocations paid in money which can be added back in the sec_199 computation taxpayer does not intend to modify its articles of incorporation bylaws the uma or the assignment agreement in any manner to change the labels placed upon its b payments taxpayer will make certain that it does not exclude or deduct any b payments twice on its tax_return or add back any b payments twice in its sec_199 computation the b payments to members that taxpayer plans to add back in its sec_199 computation for a year will equal those deducted on its tax_return for the year as cost_of_goods_sold that relate to b sold to llc during the year taxpayer may use all of the resulting sec_199 deduction on its own return pass through all of the resulting sec_199 deduction to growers or use part and pass through part of the deduction based on the foregoing taxpayer requests the following rulings the b payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments to members plr-112885-11 exempt sec_521 and nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or as patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient plr-112885-11 the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year plr-112885-11 sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a sec_521 farmers’ cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie its members’ b as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money plr-112885-11 property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases b from members and markets the b what members receive for their b depends upon what taxpayer receives for the b as determined by the formula contained in the agreement less a deduction to cover a share of taxpayer’s costs the question presented in this ruling is whether the b payments made by taxpayer to members for b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the b payments in the sec_199 computation if the b payments to members are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the b payments to members are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction taxpayer has never thought of their b payments as per-unit retain allocations paid in money however taxpayer’s b payments appear to meet the definition of per- unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the b payments are made in cash so the paid in money requirement is met taxpayer’s b payments also meet all the requirements of the definition of per- unit retain allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron this meeting of the minds between the cooperative and the member or patron must be evidenced by clear and timely evidence showing that the payment was a per- unit retain allocation and not sale proceeds and subsequent consistent treatment of the payment as a per-unit_retain_allocation by the cooperative first taxpayer’s b payments to a member are paid pursuant to an agreement namely the umas the agreement required in sec_1388 of the code is an agreement between taxpayer and the member that the amount is a per-unit retain plr-112885-11 allocation and does not represent proceeds from a sale to the cooperative reporting b payments as per-unit retain allocations paid in money in box of form 1099-patr demonstrates that taxpayer and the member agreed to treat b payments as per-unit retain allocations paid in money and not sales second taxpayer’s b payments to a member are made with respect to products marketed for him namely the b delivered by the member to llc under the uma as described above taxpayer arranged for the marketing of the b by entering in the agreement with llc and then entering into umas with members that allow them to deliver b to llc under taxpayer’s agreement third the amount of the b payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members do not receive the same payments for their b ie that taxpayer does not pool does not mean that b payments should not be treated as per- unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date plr-112885-11 provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its b payments will meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated b is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s b payments to members meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form plr-112885-11 patr if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that the b payments to members constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production activitie sec_2 deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments to members no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
